Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on December 13, 2021, in which claims 1-3, 5, 7-13, 15 and 17-20 are pending.


Response to Amendment

Applicant has amended claims 1, and 11; claims 4, 6, 14 and 16 is/are canceled; and claims 1-3, 5, 7-13, 15 and 17-20 is/are pending.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-13, 15 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. (U.S. 2019/0124671) hereinafter “Starsinic” in view of Yoon et al. (U.S. 2018/0376445) hereinafter “Joon”.


As to claim 1, Starsinic discloses a method of a network function serving a user equipment (Starsinic, abstract [68-69], discloses wherein the EPC Interworking Service negotiates a communication schedule with the EPC (SCEF) on behalf of the UE), the method comprising: 
determining, by the network function, validity information for a protocol data unit session for background data transfer, wherein the validity information comprises a time interval, a time window, location information, a volume of data, or some combination thereof (Starsinic [213, 215-22], discloses wherein the system includes a network function for managing mobility, session or the like; and discloses a location optimization, and wherein prior to starting the data transfer with the Application Server, the UE can send a Bearer Resource Activation Modification message to the MME on the PDN connection that is used to transfer data to and from the Application Server, which is not the PDN connection that is used to communicate with the EPC Interworking Service);
establishing the protocol data unit session (Starsinic [146-148, 201], discloses wherein the U-SCEF establishes a connection with the EPC interworking Service); and
after establishing the protocol data unit session, by the network function, initiating release of the protocol data unit session in response to a condition of the validity information not being satisfied (Starsinic [107, 148], discloses wherein the PDN connection is established, the MME can check that the UE's subscription information indicates that the UE  is authorized to connect to this U-SCEF APN and a special APN for the U-SCEF's connection and authorizing it via the UE subscription information provides a convenient method for the EPC to prevent unauthorized UE's from accessing the EPC interworking service).
Starsinic doesn’t explicitly state wherein the session is released in response to a condition. 
However Yoon discloses releasing a session based on a response to a condition (Yoon [93 452, 465-467], discloses wherein the P-TMSI signature is used to check a validity of the detach request message and when the P-TMSI signature is not valid or not included, an authentication procedure needs to be performed and session is released/terminated when predetermined condition/rule are not fulfilled).
 and Yoon are analogous art because they are from the same field of endeavor, namely, systems and methods of validating data over the network.
before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Yoon before him or her, to modify the validity system of Starsinic to include the validity authentication and performing a release operation when the information fails to meet certain condition/threshold of Yoon with reasonable expectation that this would result in a system that is capable of processing session related information to determine if the establish communication is valid.  This method of improving the system of Starsinic was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Yoon.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Starsinic with Yoon to obtain the invention as specified in claim 1.


As to claim 2, Starsinic-Yoon discloses the method of claim 1, further comprising receiving, from a network entity, the validity information, wherein the network entity comprises a policy control function (Yoon [162-164, 372] discloses wherein the PCF provides a function for receiving information about a packet flow from an application server and determining a policy/validity information). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 1 above.

As to claim 3, Starsinic-Yoon discloses the method of claim 1, wherein the validity information comprises one or more validity conditions, one or more validity rules, or a combination thereof (Yoon [162, 291, 309] discloses wherein the PCF supports functions, such as the support of a unified policy framework for controlling a network behavior, the provision of a policy rule so that a CP function). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 1 above.


As to claim 5, Starsinic-Yoon discloses the method of claim 1, further comprising transmitting the validity information to a session management function (Yoon [122, 321, 465] discloses wherein the AMF accepts the initial registration of the UE by transmitting a Registration Accept to the UE). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 1 above.


As to claim 8, Starsinic-Yoon discloses the method of claim 1, wherein a user equipment is configured with the validity information (Yoon [119-123] discloses wherein UEs can be managed with respects to configuration or re-configuration based on control information from a network to a UE). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 1 above.


As to claim 9, Starsinic-Yoon discloses the method of claim 1, wherein the release of the protocol data unit session is initiated in response to a user equipment moving outside of a valid area (Yoon [95, 99, 498-500] discloses wherein the MME performs such functions as security procedures, terminal-to-network session handling, idle terminal location management). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 1 above.


As to claim 10, Starsinic-Yoon discloses the method of claim 1, wherein the release of the protocol data unit session is initiated in response to a time window expiring (Yoon [164-167, 497-500] discloses wherein the FE includes a UDM FE responsible for the processing of location management, subscription management and credential and a PCF responsible for policy control). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 1 above.


As to claim 11, Starsinic discloses an apparatus comprising a network function serving a user equipment (Starsinic, abstract [68-69], discloses wherein the EPC Interworking Service negotiates a communication schedule with the EPC (SCEF) on behalf of the UE), the apparatus further comprising: a processor that: determines, by the network function, validity information for a protocol data unit session for background data transfer, wherein the validity information comprises a time interval, a time window, location information, a volume of data, or some combination thereof (Starsinic [213, 215-discloses wherein the system includes a network function for managing mobility, session or the like; and discloses a location optimization, and wherein prior to starting the data transfer with the Application Server, the UE can send a Bearer Resource Activation Modification message to the MME on the PDN connection that is used to transfer data to and from the Application Server, which is not the PDN connection that is used to communicate with the EPC Interworking Service);
establishes the protocol data unit session (Starsinic [146-148, 201], discloses wherein the U-SCEF establishes a connection with the EPC interworking Service); and 
after establishing the protocol data unit session, initiates, by the network function, release of the protocol data unit session in response to a condition of the validity information not being satisfied (Starsinic [107, 148], discloses wherein the PDN connection is established, the MME can check that the UE's subscription information indicates that the UE  is authorized to connect to this U-SCEF APN and a special APN for the U-SCEF's connection and authorizing it via the UE subscription information provides a convenient method for the EPC to prevent unauthorized UE's from accessing the EPC interworking service).
Starsinic doesn’t explicitly state wherein the session is released in response to a condition. 
However Yoon discloses releasing a session based on a response to a condition (Yoon [93 452, 465-467], discloses wherein the P-TMSI signature is used to check a validity of the detach request message and when the P-TMSI signature is not valid or not included, an authentication procedure needs to be performed and session is released/terminated when predetermined condition/rule are not fulfilled).
 and Yoon are analogous art because they are from the same field of endeavor, namely, systems and methods of validating data over the network.
before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Yoon before him or her, to modify the validity system of Starsinic to include the validity authentication and performing a release operation when the information fails to meet certain condition/threshold of Yoon with reasonable expectation that this would result in a system that is capable of processing session related information to determine if the establish communication is valid.  This method of improving the system of Starsinic was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Yoon.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Starsinic with Yoon to obtain the invention as specified in claim 11.


As to claim 12, Starsinic-Yoon discloses the apparatus of claim 11, further comprising a receiver that receives, from a network entity, the validity information, wherein the network entity comprises a policy control function (Yoon [162-164, 372] discloses wherein the PCF provides a function for receiving information about a packet flow from an application server and determining a policy/validity information). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 11 above.



As to claim 13, Starsinic-Yoon discloses the apparatus of claim 11, wherein the validity information comprises one or more validity conditions, one or more validity rules, or a combination thereof (Yoon [162, 291, 309] discloses wherein the PCF supports functions, such as the support of a unified policy framework for controlling a network behavior, the provision of a policy rule so that a CP function). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 11 above.


As to claim 15, Starsinic-Yoon discloses the apparatus of claim 11, further comprising a transmitter that transmits the validity information to a session management function (Yoon [122, 321, 465] discloses wherein the AMF accepts the initial registration of the UE by transmitting a Registration Accept to the UE). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 11 above.


As to claim 18, Starsinic-Yoon discloses the apparatus of claim 11, wherein a user equipment is configured with the validity information (Yoon [119-123] discloses wherein UEs can be managed with respects to configuration or re-configuration based on control information from a network to a UE). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 11 above.


As to claim 19, Starsinic-Yoon discloses the apparatus of claim 11, wherein the release of the protocol data unit session is initiated in response to a user equipment moving outside of a valid area (Yoon [95, 99, 498-500] discloses wherein the MME performs such functions as security procedures, terminal-to-network session handling, idle terminal location management). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 11 above.


As to claim 20, Starsinic-Yoon discloses the apparatus of claim 11, wherein the release of the protocol data unit session is initiated in response to a time window expiring (Yoon [164-167, 497-500] discloses wherein the FE includes a UDM FE responsible for the processing of location management, subscription management and credential and a PCF responsible for policy control). The Examiner supplies the same rationale for the combination of references Starsinic and Yoon as in claim 11 above.








Allowable Subject Matter

Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments


Applicant's arguments with respect to claims 1-3, 5, 8-13, 15, 18-20 have been considered, however, upon further consideration, a new ground(s) of rejection is made in view of Starsinic and Joon.

Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
Applicant's amendment necessitated the new ground(s) of rejection; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAZU A MIAH/Primary Examiner, Art Unit 2441